 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                        ) 2:16-CR-216-KJD-(VCF)
                                                      )
 9                           Plaintiff,               )
                                                      )
10            v.                                      ) Preliminary Order of Forfeiture
                                                      )
11   LONNY JOSEPH DITIRRO, JR.,                       )
                                                      )
12                           Defendant.               )
13           This Court finds that defendant Lonny Joseph Ditirro, Jr., was found guilty of Counts

14 One through Five of a Five-Count Superseding Criminal Indictment charging him in Counts One

15 through Four with Sexual Exploitation of Children in violation of Title 18, United States Code,

16 Section 2251(a) and in Count Five with Possession of Child Pornography in violation of Title 18,

17 United States Code, Section 2252A(a)(5)(B). Superseding Criminal Indictment, ECF No. 80;

18 Minutes of Jury Trial, ECF No. 121
                                  __; Jury Verdict, ECF No. 123
                                                            __.

19           This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States of

20 America has shown the requisite nexus between property set forth in the Bill of Particulars and

21 the Forfeiture Allegation of the Superseding Criminal Indictment and the offenses to which

22 defendant Lonny Joseph Ditirro, Jr., was found guilty. Superseding Criminal Indictment, ECF

23 No. 80; Bill of Particulars, ECF No. 86; Minutes of Jury Trial, ECF No. 121
                                                                           __; Jury Verdict, ECF

24 No. 123
       __.

25           The following property is (1) any visual depiction described in Title 18, United States

26 Code, Sections 2251 and 2252A, or any book, magazine, periodical, film, videotape, or other
 1 matter which contains any such visual depiction, which was produced, transported, mailed,

 2 shipped or received in violation of Title 18, United States Code, Sections 2251(a) and

 3 2252A(a)(5)(B); (2) any property, real or personal, constituting or traceable to gross profits or

 4 other proceeds obtained from violations of Title 18, United States Code, Sections 2251(a) and

 5 2252A(a)(5)(B); and (3) any property, real or personal, used or intended to be used to commit or

 6 to promote the commission of Title 18, United States Code, Sections 2251(a) and

 7 2252A(a)(5)(B) or any property traceable to such property, and is subject to forfeiture pursuant

 8 to Title 18, United States Code, Section 2253(a)(1), 2253(a)(2), and 2253(a)(3): SanDisk Micro

 9 Secure Digital Card (16GB) Ultra Plus (property).

10          This Court finds that the United States of America may amend this order at any time to

11 add subsequently located property or substitute property to the forfeiture order pursuant to Fed.

12 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

13          This Court finds the United States of America is now entitled to, and should, reduce the

14 aforementioned property to the possession of the United States of America.

15          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

16 the United States of America should seize the aforementioned property.

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory rights,

18 ownership rights, and all rights, titles, and interests of Lonny Joseph Ditirro, Jr., in the

19 aforementioned property are forfeited and are vested in the United States of America and shall be

20 safely held by the United States of America until further order of the Court.

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States of

22 America shall publish for at least thirty (30) consecutive days on the official internet government

23 forfeiture website, www.forfeiture.gov, notice of this Order, which shall describe the forfeited

24 property, state the time under the applicable statute when a petition contesting the forfeiture must

25 be filed, and state the name and contact information for the government attorney to be served

26 / / /




                                                       2
 1 with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6) and Title 21, United States Code,

 2 Section 853(n)(2).

 3           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual or

 4 entity who claims an interest in the aforementioned property must file a petition for a hearing to

 5 adjudicate the validity of the petitioner’s alleged interest in the property, which petition shall be

 6 signed by the petitioner under penalty of perjury pursuant to Title 21, United States Code,

 7 Section 853(n)(3) and Title 28, United States Code, Section 1746, and shall set forth the nature

 8 and extent of the petitioner’s right, title, or interest in the forfeited property and any additional

 9 facts supporting the petitioner’s petition and the relief sought.

10           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any, must be

11 filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas, Nevada 89101, no

12 later than thirty (30) days after the notice is sent or, if direct notice was not sent, no later than

13 sixty (60) days after the first day of the publication on the official internet government forfeiture

14 site, www.forfeiture.gov.

15           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the petition, if

16 any, shall be served upon the Asset Forfeiture Attorney of the United States Attorney’s Office at

17 the following address at the time of filing:

18                   Michael A. Humphreys
                     Assistant United States Attorney
19                   Daniel D. Hollingsworth
                     Assistant United States Attorney
20                   501 Las Vegas Boulevard South, Suite 1100
                     Las Vegas, Nevada 89101.
21

22           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice described

23 herein need not be published in the event a Declaration of Forfeiture is issued by the appropriate

24 agency following publication of notice of seizure and intent to administratively forfeit the above-

25 described property.

26 / / /




                                                        3
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send copies

 2 of this Order to all counsel of record.

 3          DATED this ___         October
                       23rd day of ________________, 2018.

 4

 5

 6                                           UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                4
